Exhibit 10.2


SEPARATION AGREEMENT
This Separation Agreement (“Agreement”) is made between Denise I. Lynch
(“Employee”) and Kemper Corporate Services, Inc., for itself and on behalf of
all of its affiliates (collectively, “Employer”), on the date last written
below.
BACKGROUND
Employee is currently employed by Employer and, among other things, is the Vice
President and Property and Casualty Group Executive of Employer’s parent
company, Kemper Corporation. Employer does not provide severance pay on the
termination of employment as a matter of right or entitlement. Severance pay is
a benefit provided solely at Employer’s discretion under appropriate
circumstances and only when Employer receives a signed release of claims before
payments begin.
In consideration of Employee’s cooperation and assistance in the transition of
her responsibilities, Employer has determined that it is appropriate to provide
severance pay to Employee and Employee wishes to take advantage of that benefit.
Employee and Employer now wish to specifically describe Employee’s severance
benefits and the parties’ respective rights and obligations.
TERMS AND CONDITIONS
In consideration of their mutual promises and undertakings described below,
Employee and Employer agree as follows:
1.     Employment Responsibilities End. Employee’s employment by Employer shall
end at the close of business on February 10, 2016 (“Termination Date”). Employee
no longer will be authorized to transact business or incur any expenses,
obligations and liabilities on behalf of the Employer after the Termination
Date. Employee agrees not to seek reinstatement, future employment, or other
working relationship with the Employer or any of its affiliates. Employee
acknowledges: (a) Employee has reported to the Employer any and all work-related
injuries incurred during employment; (b) the Employer properly provided any
leave of absence because of Employee’s or a family member’s health condition and
Employee has not been subjected to any improper treatment, conduct or actions
due to a request for or taking such leave; (c) Employee has provided the
Employer with written notice of any and all concerns regarding suspected ethical
and compliance issues or violations on the part of the Employer or any released
person or entity; and (d) Employee has not filed any complaints, claims, or
actions against the Employer or any Released Party (as defined below).
Employee further agrees that Employee has been paid all wages, benefits, and
other compensation owed to Employee by Employer through the Termination Date,
subject to the


1

--------------------------------------------------------------------------------




obligation of Employer for the payment of: (a) salary at Employee’s current base
rate through the Termination Date, (b) a 2015 Annual Bonus and/or 2013-2015
Multi-Year Bonus, if any, (c) expense reimbursement reports that are outstanding
on the date hereof or which are submitted hereafter pursuant to Section 15, and
(d) all paid time off (PTO), if any, that will be accrued but unpaid on the
Termination Date. Any such accrued and unpaid PTO will be paid to Employee no
later than the next regularly scheduled payday after the Termination Date.
Employee agrees that Employee is not entitled to any additional or future
compensation or benefits arising out of Employee’s employment with Employer,
except for such compensation or benefits, if any, arising under the retirement,
welfare benefits, bonus and equity compensation plans of Kemper Corporation to
which Employee may be entitled by virtue of Employee’s employment with Employer,
subject in all cases to the terms and conditions of the plans and agreements
governing such compensation and benefits. Without limitation to the above,
Employee acknowledges and agrees that Employee is not entitled to any severance
pay pursuant to the Kemper Corporation Employee General Severance Pay Plan.
2.    Severance Payment and Outplacement Services. A cash severance payment in
the gross total amount of Five Hundred Thousand Dollars ($500,000), less
applicable taxes and withholdings, will be paid in a lump sum to Employee
provided that all of the following conditions have occurred: (a) Employee signs
this Agreement and returns it to Employer within 21 days, by March 2, 2016, (b)
Employee submits a signed resignation in the form of Attachment A hereto, such
resignation to be effective as of the close of business on February 10, 2016,
(c) the seven-day revocation period has passed without revocation of this
Agreement, (d) Employee has executed and returned the Acknowledgment Form
(Attachment B hereto) to Employer confirming Employee’s decision not to revoke
this Agreement, and (e) Employee has returned all company property to Employer.
Employee acknowledges and agrees that the severance payment shall not be deemed
“compensation” for purposes of any of Employer’s qualified retirement plans or
other benefit programs and payment of the severance payment does not entitle
Employee to any retirement plan contributions by Employer for Employee’s benefit
or account.     
Employee further acknowledges and agrees that the termination of Employee’s
employment will result in the forfeiture of: (a) any amounts potentially payable
to Employee under multi-year incentive awards granted to Employee in 2014 and
2015 under the Kemper Corporation 2009 Performance Incentive Plan, in accordance
with Section 6.4(a) of such plan and the agreements governing such awards to
which Employee is a party; and (b) any outstanding Restricted Stock Unit awards
and Stock Option and SAR awards under the Kemper Corporation 2011 Omnibus Equity
Plan, in accordance with such plan and the termination provisions of the
respective award agreements to which Employee is a party, subject to the
post-termination exercise provisions in the applicable Stock Option and SAR
agreements.


Upon return of the required documents and property listed below, Employer agrees
to provide up to $15,000 for outplacement services for Employee through a
professional outplacement provider, provided that Employee commences utilization
of those services by May 1, 2016.


2

--------------------------------------------------------------------------------




3.     Unemployment Claims. Employer expressly agrees that the release language
in Section 5 below shall not prevent Employee from applying for unemployment
benefits to which Employee may be entitled under applicable law.
4.     Non-Solicitation of Employees, Confidentiality, Good Behavior and Return
of Property.
(a) Employee Agrees that she shall not for a period of twelve (12) months
immediately following the Termination Date, solicit, induce or entice any person
then employed by Employer to leave the employ of Employer. This prohibition
applies only to employees with whom Employee had Material Contact pursuant to
Employee’s duties during the period of twelve (12) months immediately preceding
the Termination Date and includes, without limitation, all officers of Kemper
Corporation. For purposes of this Agreement, “Material Contact” means
interaction between Employee and another employee of Employer: (i) with whom
Employee actually dealt, or (ii) whose employment or dealings with Employer or
services for Employer were handled, coordinated, managed, or supervised by
Employee. If Employee breaches the terms of this Section 4(a), she will be
liable for any attorneys’ fees incurred by Employer in seeking enforcement of
this Section 4(a). Notwithstanding the foregoing sentence, Employer will also
have the right to seek any other legal and equitable relief to which it might be
entitled for any breach of this Agreement, including Section 4(a).
(b) Employee agrees not to disclose, communicate, use to the detriment of
Employer or for Employee’s own benefit or the benefit of any other person, or
misuse in any way any confidential information or trade secrets of Employer.
(c) Employee agrees to return to Employer all Employer credit cards,
identification cards, access cards and keys to Employer’s properties or
facilities that Employee may have in her possession. Employee shall return any
and all Employer confidential files and all Employer confidential and
proprietary information that Employee may have in her possession.
Employee shall return any and all of Employer’s property, including but not
limited to, computer equipment, peripherals, printers, and company vehicles,
other than the iPad she was previously issued.
Employer agrees that Employee may retain the phone number assigned to the
cellular phone number which is assigned to the Employer. Employee will be
responsible for taking all necessary steps to transfer such number to an account
in her name and will be responsible for all costs of maintaining service for
such phone number after the Termination Date and Employer agrees to reasonably
cooperate with Employee in connection with such steps.


3

--------------------------------------------------------------------------------




5.     Consideration to Employer - Release of Claims and Agreement Not to Sue.
Except as stated below, Employee hereby forever releases, discharges and holds
harmless Employer and its respective parent company, subsidiaries, affiliates,
predecessors, successors and assigns, and their officers, directors,
shareholders, principals, employees, insurers, and agents from any claim or
cause of action whatsoever which Employee either has or may have against
Employer resulting from or arising out of or related to Employee’s employment by
Employer, or the termination of that employment, including any claims or causes
of action Employee has or may have pursuant to the Age Discrimination in
Employment Act, 29 USC Section 621 et seq.; the Older Workers Benefit Protection
Act of 1990; Title VII of the Civil Rights Act of 1964, as amended by the Civil
Rights Act of 1991, 42 USC Sec. 2000(e); the Americans with Disabilities Act, 42
USC Sec. 12101; the Rehabilitation Act of 1973, 29 USC Sec. 701; the Family and
Medical Leave Act of 1993, 29 USC Sec. 2618; 775 Ill. Comp. Stat. Ann. 5/1-103,
5/2-102, 5/2-103, 5/2-104, and 56 Ill. Adm. Code 5210.110; Employer Retirement
Income Security Act of 1974, 29 USC 1001 et seq.; and any other law or
regulation of any local, state or federal jurisdiction.
This release does not apply to any claims or rights that may arise after the
date that Employee signs this Agreement, or relate to the consideration for this
Agreement, vested rights under the Employer’s employee benefit plans as
applicable on the date Employee signs this Agreement, or any claims that the
controlling law clearly states may not be released by private agreement.
Furthermore, this release does not waive any rights Employee might have to
indemnification as a corporate officer pursuant to Kemper Corporation’s
certificate of incorporation and bylaws, applicable benefit plan documents, or
by applicable statutory or common law.
Nothing in this Agreement shall be construed to prohibit Employee from filing a
charge with or participating in any investigation or proceeding conducted by the
Equal Employment Opportunity Commission (“EEOC”), National Labor Relations Board
(“NLRB”), or a comparable state or local agency, or participating in any
investigation or proceeding conducted by such administrative agency.
Notwithstanding the foregoing, Employee agrees to waive her right to recover
monetary damages in any charge, complaint, or arbitration filed by Employee or
by anyone else on her behalf, except as may be awarded by the Securities and
Exchange Commission (“SEC”). On the date of this Agreement, Employee represents
and warrants that Employee has no claims, complaints, charges, or other
proceedings pending with any administrative agency, commission or other forum
relating directly or indirectly to Employee’s employment with Employer, or if
Employee does have such a charge pending, she understands that such a claim,
complaint, or charge will not result in any monetary benefit to Employee due to
acceptance of consideration for signing this release.
Other than an action for breach of this Agreement, Employee expressly
acknowledges that if Employee files any claim or lawsuit, or causes or aids any
claim or arbitration to be filed on Employee’s behalf, regarding any matter
described in this Agreement, Employer may be entitled


4

--------------------------------------------------------------------------------




to recover from Employee some or all money paid under this Agreement, plus
attorneys’ fees and costs incurred in defending against such action, to the
extent permitted by law.
6.     No Admission of Liability. Nothing in this Agreement shall be construed
to be an admission of liability by Employer and its respective parent company,
subsidiaries, affiliates, predecessors, successors and assigns, and their
officers, directors, shareholders, principals, employees, insurers, and agents
for any alleged violation of any of Employee’s statutory rights or any common
law duty imposed upon Employer.
7.     Adequate Consideration. Employee agrees that the consideration provided
for this Agreement is above and beyond any amounts already owed to Employee and
is adequate consideration for all promises and releases contained in this
Agreement.
8.     Non-waiver. The waiver by either party of a breach of any provision of
this Agreement by the other party shall not operate or be construed as a waiver
of any subsequent breach of the same or any other provision of this Agreement.
9.     Notices. Any notices required or permitted to be given under this
Agreement shall be sufficient if in writing and personally delivered or sent by
a recognized overnight courier service to Employee’s residence as last shown on
Employer’s employment records, in the case of Employee, or to Kemper Corporate
Services, Inc., Attn: Lisa M. King, Vice President, One East Wacker Drive, Suite
1000, Chicago, Illinois 60601, in the case of Employer.
10.     Successors and Assigns. Except as otherwise provided in specific
provisions above, this Agreement shall be binding upon and inure to the benefit
of Employee, Employee’s spouse, Employee’s heirs, executors, administrators,
designated beneficiaries and upon anyone claiming under Employee or Employee’s
spouse, and shall be binding upon and inure to the benefit of Employer and its
successors and assigns. Employee warrants and represents that, except as
provided herein, no right, claim, cause of action or demand, or any part
thereof, which Employee may have arising out of or in any way related to
Employee’s employment with Employer, has been or will be assigned, granted or
transferred in any way to any other person, entity, firm or corporation, in any
manner, including by subrogation or by operation of marital property rights.
11.     Severability. If a court or other body of competent jurisdiction should
determine that any term or provision of this Agreement is invalid or
unenforceable, such term or provision shall be reformed rather than voided, if
possible, in accordance with the purposes stated in this Agreement and with
applicable law, and all other terms and provisions of this Agreement shall be
deemed valid and enforceable to the extent possible.
12.     Oral Agreements; Applicable Law. The parties acknowledge that there are
no oral agreements or understandings that conflict with, modify, supplement or
supersede the terms and


5

--------------------------------------------------------------------------------




conditions of this Agreement. This Agreement shall be construed under the laws
of the State of Illinois applicable to contracts entered into and to be
performed in the State of Illinois.
13.     Representations and Warranties. By signing below, the Employee
represents and warrants that Employee has been advised in writing to consult
with an attorney before signing this Agreement, and Employee has had the
opportunity to do so if desired. Employee acknowledges that this Agreement has
been delivered to Employee on February 10, 2016 and understands that Employee
has up to twenty-one (21) days following such date to sign and return this
Agreement to Employer. Employee agrees that any changes made to this Agreement
do not restart the running of the 21-day period.
The Employee further acknowledges and understands that some portions of the
payments and/or benefits described in this Agreement, are the consideration to
the Employee for waiving rights under the Age Discrimination in Employment Act
(“ADEA”) referenced in Section 5 and for Employee’s obligations described in
Section 4.
Finally, Employee understands that Employee has the right within seven (7) days
of the signing of this Agreement to revoke Employee’s waiver of rights to claim
damages under ADEA. If Employee does revoke that waiver within the seven (7) day
period, the Agreement shall be null and void.
Any revocation must be in writing and delivered to Lisa M. King, Vice President,
Kemper Corporate Services, Inc., One East Wacker Drive, Suite 1000, Chicago, IL
60601. Any such revocation must comply with the notice provisions of Section 9
and be delivered to Employer no later than the seventh day after execution of
this Agreement.
14.     Expense Reimbursement. By no later than February 24, 2016, Employee
agrees to submit an expense account form to Employer for reimbursement of
reasonable business expense items incurred on behalf of Employer prior to the
Termination Date for which Employer has not yet then paid. Upon receipt of such
expense account form, together with such supporting documentation as Employer
may reasonably require, Employer will pay Employee for business expense items so
incurred within 30 days of Employee’s Termination Date.
15.     Employee Cooperation and Assistance. Employee agrees to cooperate fully
with Employer in the defense or prosecution of any lawsuits, arbitrations, or
any other types of proceedings, and in the preparation of any response to any
examination or investigation by any government entity or agency, and with
respect to any other claims or matters (all such lawsuits, arbitrations,
proceedings, examinations, investigation, claims and matters being collectively
referred to as “Proceedings”), arising out of or in any way related to the
policies, practices, or conduct of Employer and its affiliates during the time
Employee was employed by Employer, and shall testify fully and truthfully in
connection therewith. In addition, Employee agrees that, upon


6

--------------------------------------------------------------------------------




reasonable notice, Employee will participate in such informal interviews by
counsel for Employer as may be reasonably necessary to ascertain Employee’s
knowledge concerning the facts relating to any such Proceedings, and to
cooperate with such counsel in providing testimony whether through deposition or
affidavit in any such Proceeding.
Employee agrees to immediately notify Employer if she is served with legal
process to compel her to disclose any information related to either her
employment with Employer or information regarding one or more of its affiliates,
unless prohibited by law. Employee further agrees to immediately notify Employer
if she is contacted regarding any legal claim or legal matter related to her
employment with Employer, unless prohibited by applicable law.


In all events, Employer will reimburse Employee for her reasonable travel,
lodging and other out-of-pocket expenses associated with her compliance with
this Section 15. Employer will make every reasonable effort to accommodate
Employee’s personal and business schedules when requesting her assistance and
cooperation.
16.    Indemnification and Right to Counsel. Employer agrees to indemnify, in
accordance with its Amended and Restated Bylaws, Certificate of Incorporation
and applicable Delaware law, Employee if she is or becomes a party or is
threatened to be made a party to any threatened, pending or completed action,
suit or proceeding, whether civil, criminal, administrative or investigative
(including, without limitation, an action by or in the right of Employer) by
reason of the fact that Employee was employed by Employer (and Employer may
indemnify Employee by reason of the fact that she was an agent of Employer, or
was serving at the request of Employer as a director, trustee, member, manager,
officer, or agent of another limited liability company, corporation,
partnership, joint venture, trust or other enterprise), against any liabilities,
expenses (including reasonable attorneys’ fees and expenses and any other costs
and expenses incurred in connection with defending such action, suit or
proceeding), judgments, fines and amounts paid in settlement actually and
reasonably incurred by Employee in connection with such action, suit or
proceeding if not the result of willful misconduct, gross negligence or fraud,
and Employee acted in good faith and in a manner she reasonably believed to be
in or not opposed to the best interest of Employer, and, with respect to any
criminal action or proceeding, had no reasonable cause to believe her conduct
was unlawful.
Employee will promptly notify Employer of any threatened, pending or completed
action, suit or proceeding against Employee which could reasonably be expected
to give rise to a right by Employee to be indemnified under this Agreement.
Employer shall not be liable to indemnify Employee under this Agreement for any
amounts paid in settlement of any action, suit or proceeding without the prior
written consent of Employer, which consent shall not be unreasonably withheld or
delayed.


7

--------------------------------------------------------------------------------




Should a conflict of interest be found to exist between Employee and Employer,
Employer will pay the reasonable cost of Employee’s independent legal
representation. Employer and Employee shall make a good faith effort to agree on
selection of independent counsel and if an agreement cannot be reached, then
within 10 days Employer and Employee shall each designate a representative and
such representatives shall, together, designate an umpire who will select the
independent counsel, which selection shall be final and binding.
17.    Confidentiality and Non-Disparagement. The nature and terms of this
Agreement are strictly confidential and they have not been and shall not be
disclosed by Employee at any time to any person other than Employee’s lawyer or
accountant, a governmental agency, or Employee’s immediate family without the
prior written consent of an officer of the Company, except as necessary in any
legal proceedings directly related to the provisions and terms of this
Agreement, to prepare and file income tax forms, or as required by court order
after reasonable notice to the Company.
Employee agrees not to make statements to clients, customers and suppliers of
the Released Parties or to other members of the public that are in any way
disparaging or negative towards the Released Parties or their products and
services.
Employer agrees to instruct its Executive Leadership team to not make statements
that are in any way disparaging toward Employee, including to any ratings
agencies or analysts regarding Employee’s performance or termination.
18.     Exemption from § 409A of the Internal Revenue Code of 1986, as amended
(the “Code”). Other than payments pursuant to Paragraph 15, all payments due
under this Agreement will be paid no later than March 31, 2016. It is the intent
of the Parties that all such payments are to be considered to be short-term
deferrals to which Code Section 409A is not applicable by reason of Treasury
Regulation Section 1.409A-1(b)(4).


8

--------------------------------------------------------------------------------






Caution: This Agreement is a Release. Employer hereby advises Employee to read
it and to consult with an attorney prior to signing it.
TO EVIDENCE THEIR AGREEMENT, the parties have executed this document as of the
date last written below.
Denise I. Lynch                Kemper Corporate Services, Inc.


/s/ Denise I. Lynch                /s/ C. Thomas Evans, Jr.        
C. Thomas Evans, Jr.
Secretary


Dated:     3-2-16                    Dated:     3-2-16                






9

--------------------------------------------------------------------------------





ATTACHMENT A
Resignation
I, Denise I. Lynch, hereby resign, effective as of the close of business on
February 10, 2016, as an officer, director and/or member of any benefit plan
committee or trust of Kemper Corporation and each of its direct and indirect
subsidiaries and other affiliates in which I hold any such positions.


                            




Dated:                     




10

--------------------------------------------------------------------------------







ATTACHMENT B
Seven Day Right to Revocation
Acknowledgment Form
I, Denise I. Lynch, hereby acknowledge that Kemper Corporate Services, Inc.
tendered a Separation Agreement offer which I voluntarily agreed to accept
on___________, 2016 a date at least seven days prior to today’s date.
I certify that seven calendar days have elapsed since my voluntary acceptance of
this above-referenced offer (i.e. seven days have elapsed since the above date),
and that I have voluntarily chosen not to revoke my acceptance of the
above-referenced Separation Agreement.
Signed this ___ day of ________________, 2016




                            
Denise I. Lynch


11